DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Hespos on 2/24/2021.
The application has been amended as follows:
In claim 11, line 1, please change “The method of claim 11,”
to:
“The method of claim 1,”

Response to Amendment
The Amendment filed 10/29/2020 has been entered.  Claims 2-4 and 8 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 06-08, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the Specification and Claims have overcome each and 

Allowable Subject Matter
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…providing a semi-finished composite body having a plurality of plug-in regions each of which has an open end and one open side, the semi-finished composite body being formed from a first fiber/plastic composite material;…
…placing ends of profiles in the open sides of the plug-in regions of the semi-finished composite body, each of the profiles having a hollow portion formed from a second fiber/plastic composite material and a rigid foam core filling and reinforcing all of the respective hollow portion; and… 
…heating the regions of the semi-finished composite body that have been pressed to the ends of the profiles sufficiently to cross link plastic of the first fiber/plastic … to plastic of the second fiber/plastic … to form the load-bearing structure.”
Meaning the profile pieces are inserted into openings of the semi-finished composite body and fused together under heat and pressure, the profile pieces being hollow and foam filled and the openings of the semi-finished composite body being open at its end and at a side portion.
The closest prior art of record, Dreschler (DE 4423642 C1), discloses producing a structure (support frame 2 in Figure 1), comprising: providing a semi-finished composite body this results in intimate…bonding between the profile parts in the area of the receiving pockets).  Likewise, Dreschler discloses coating the profile parts in resin to aid fusion with the receiving pockets (paragraph 2 of page 05).  Hence, one of ordinary skill would not have found it obvious to provide the openings of the semi-finished composite body with an open side/wall portion as mutual contact between the profile parts and the semi-finished composite body would be lessened.  As discloses by Applicant, providing the openings of the semi-finished composite body with an open side/wall portion makes it easier for the profile pieces to be placed in the mold with the semi-finished composite body (paragraph 0030 of the instant Specification).
Another prior art, Marando (US 2005/0050730 A1), is referenced for disclosing forming a structural component for a vehicle comprising: providing a component (node 20) having a plurality of openings (mounting portions 21, 22, 23) and placing ends of attachments (12, 13, 14) in the openings of the component (Paragraph 0038).  The ends of the attachments are 
Applicant argues, see Pages 06-08, the aspects disclosed by Marando are incompatible with Dreschler; specifically regarding the limitation “into a mold and then applying heat and pressure to the mold products together” as Marando is not capable of being adaptable to molding for connection; Examiner agrees.  Marando relates to the assembly of a three-dimensional frame made of metal components (paragraph 0039; are all formed from the same metallic material).  Furthermore, the open-sided component disclosed by Marando relies exclusively upon plugging ends of the tubular profiles and is used to support a middle section of an additional profile (as shown in Figures 23-25).  Hence, similar to Drechlser above, it would be improper hindsight to provide the openings of the semi-finished composite body being open at its end and at a side portion for receiving profile pieces to be fused together under heat and pressure within a mold.
Claims 5-7 and 9-12 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB T MINSKEY/Primary Examiner, Art Unit 1748